DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, drawn to a process for obtaining a monophasic liquid composition from a volume of a colloid.
Group II, claim(s) 2, drawn to a monophasic liquid composition extracted from a colloid.
Group III, claim(s) 3, drawn to a kit for measuring a concentration of molecules solubilized in the continuous phase of a colloid.
Group IV, claim(s) 4, drawn to a method for measuring the concentration of molecules dissolved in the continuous phase of a colloid.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical features of Group I are:  a) concentrating the particles of a colloid sample, b) recovering a fraction of the particle-free sample, c) measuring in the recovered sample a parameter proportional to the concentration of particles of the colloid, d) storing volume of particle-free sample.
The special technical features of Group II are: a monophasic liquid composition extracted from a colloid comprises the continuous phase of the colloid.
The special technical features of Group III are: a kit for measuring the concentration of molecules solubilized in the continuous phase of a colloid contains: a standard volume of colloid; and  a volume of standard monophasic liquid composition extracted from a fraction of the same colloid.
The special technical features of Group IV are: a method for measuring the concentration of molecules dissolved in the continuous phase of a colloid comprises the steps of: a) obtaining a test sample by mixing a number of molecules with a volume of colloid; b) obtaining a control sample by mixing a number of molecules with a volume of particle-free solution extracted from a fraction of the same colloid used in step a), so that the value of the concentration of molecules in the mixture is equal to the value of the concentration of molecules in the test sample obtained in step a); c) submitting the samples obtained in steps a) and b) to a process in order to concentrate the particles of the test sample obtained in step a); d) recovering a particle-free volume from the test sample obtained in step c); e) recovering a volume from the control sample obtained in step c); f) measuring in the volume of the test sample recovered in step d) the value of a parameter proportional to the number of molecules contained in the sample volume; g) measuring in the volume of control sample recovered in step e) the value of the same parameter proportional to the number of molecules contained in the sample volume; h) measuring the concentration of molecules in the continuous phase of the colloid using the equation: i) [FC] = [ ]o @mp / @mc   where [FC] corresponds to the concentration of molecules dissolved in the continuous phase of a colloid, [], corresponds to the value of the concentration of molecules used during the sampling steps, @mp corresponds to the empirical value of a parameter proportional to the number of molecules contained in a volume of particle-free test sample obtained in step f), and @mc corresponds to the empirical value of the same parameter, but measured in the control sample obtained in step g).
As seen from above the groups I, II, III and IV are directed to different inventions which are not linked to form a single general concept. The claims in the different groups do not have a common the same or corresponding “special technical features”. In addition, theses inventions are not obvious variants each other based on the current record.
A telephone call was made to Mr. Michael Jones on 5/26/22 to request an oral election to the above restriction requirement, but did not result in an election being made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  May 26, 2022